Citation Nr: 0718859	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetic retinopathy, to include glaucoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to May 1968.

Service connection for diabetic retinopathy was granted in a 
May 2003 rating action; a 10 percent disability rating was 
assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which continued the rating assigned 
for the veteran's service-connected diabetic retinopathy at 
10 percent disabling.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

REMAND


After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  

Reasons for remand

Recent medical records

There are of record outpatient medical treatment records from 
the VA Medical Center (VAMC) in Kansas City; however, the 
most recent record from that facility is dated in October 
2004.  Accordingly, updated treatment records from this 
facility, if in existence, must be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).



Dingess notice

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) held that a 
claimant is to be provided notice as to the type of evidence 
necessary to establish a disability rating and/or effective 
date for the disability on appeal.  

Because the veteran in this case has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  
Accordingly, the Board agrees with the veteran's 
representative that this issue must be remanded for proper 
notice under Dingess, which includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

VA examination 

The veteran's service-connected eye disability can be 
measured based on impairment of visual acuity or field loss.  
See, e.g., 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2006).  

In the instant case, the April 2003 VA examiner provided 
field loss results in graphical format, which the Board 
cannot interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Accordingly, the Board is unable to determine from 
the examination report whether an increased disability rating 
is warranted for the veteran's service-connected diabetic 
retinopathy based on field loss.  A new VA examination which 
provides numerical data as to field loss is warranted.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  VBA should also contact the 
veteran through his representative 
and ask that he identify any recent 
medical examination, 
hospitalization or treatment 
records pertaining to his service-
connected diabetic retinopathy.  
Any such records so identified 
should be obtained, to include 
updated records from the Kansas 
City VAMC [dated after October 
2004], to the extent possible.  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

3.  The veteran should be afforded 
a VA eye examination in order to 
determine the current severity of 
his service-connected diabetic 
retinopathy.  The examiner should 
perform field loss testing and 
provide numerical values for such.  
If in the examiner's opinion 
diagnostic testing and/or 
specialist consultations are 
necessary, such should be 
scheduled.  The examiner's report 
should be associated with the 
veteran's VA claims folder.

4.  VBA should then readjudicate 
the veteran's claim of entitlement 
to an increased disability rating 
for service-connected diabetic 
retinopathy.  If the benefit sought 
on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



